DETAILED ACTION
This action is responsive to the original disclosure filed 15 July 2020 and subsequent submissions filed 17 November 2020 and 22 April 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-20 were originally filed 15 July 2020.
Claim 19 has been amended by preliminary amendments filed 22 April 2021.
Claims 1-20 remain pending for examination.

Claim Objections
Claim 13 is objected to because of the following informalities:
Re Claim 13 – line 4, “the TX resource pool configuration” and “the RX resource pool configuration” lack antecedent bases, and “TX” and “RX” should be spelled out – however, .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chervyakov et al. (WO 2017/136001, hereinafter Chervyakov).

Re Claim 11, Chervyakov discloses a method for location-based sidelink (SL) hybrid automatic repeat request (HARQ) transmission in a new radio (NR) communications system, comprising: 
determining a plurality of communication configurations for a communication zone associated with a user equipment (UE) (Fig. 10 and ¶ 261 discloses a cell manager (e.g., an eNB) mapping a plurality of sets of geo-based resources to a plurality of geographic areas for V2X ProSe transmissions by user equipment (UEs)); 
(Ibid.) and wherein at least two configurations of the plurality of configurations differ from each other (¶ 263 discloses the eNB as being applied or causing to apply the embodiments illustrated in Figs. 1-10; ¶ 135 discloses the eNB signaling a plurality of orthogonal resource pools associated with a plurality of different geo-areas; ¶ 50 discloses the geo-based V2X resource allocation scheme as configured to map orthogonal-in-time resources to different geo regions; and ¶ 184 discloses orthogonal transmissions of all vehicles within a target communication range using enough and/or granular time/frequency resources); and 
determining a hierarchical zone structure for the communication zone based on the plurality of configurations (Figs. 3, 7, ¶¶ 154 and 211 disclose geographic regions or coarse mapping of a set of time-frequency resources to be further sub-divided into subregions or fine mapping of sets of time-frequency resources); 
wherein the hierarchical zone structure organizes the communication zone into a first communication zone (Ibid. discloses geographic regions where coarse mapping of a set of time-frequency resources is applied – akin to the first communication zone) and a plurality of second communication zones (Ibid. discloses geographic sub-areas where fine mapping of sets of time-frequency resources are applied – akin to the second communication zones), 
wherein the first communication zone is larger than each of the plurality of second communication zones (Ibid. discloses sub-areas as within each geographic region – thus, a geographic region is larger than a sub-area when the geographic region comprises a plurality of sub-areas as disclosed), and 
(Ibid. discloses the sub-areas with fine mapping applied as comprised within each geographic region with coarse mapping applied).

Re Claim 14, Chervyakov discloses the method of claim 11, further comprising: 
determining a location of a transmitter (TX) or a location of a receiver (RX) based on one of the plurality of zone configurations that is associated with one or more of the plurality of second communication zones (¶ 263 discloses the eNB as being applied or causing to apply the embodiments illustrated in Figs. 1-10; Fig. 5 and ¶ 174 disclose vehicles/UEs being assigned time-frequency spectrum resource blocks according to their horizontal and vertical locations within a geo-sub area; Figs. 1, 8 and ¶¶ 226-227 disclose geo-based packing wherein the association of vehicle position with resources or vice-versa is performed by an eNB – thereby supporting coarse and/or fine geo-based selection; and ¶ 215 discloses the eNB and UEs implementing communications (i.e., transmission and reception) according to the geo-based resource allocation scheme).

Re Claim 15, Chervyakov disclose the method of claim 14, further comprising: 
communicating the location of the TX or the location of the RX to another device (Figs. 1, 8 and ¶¶ 226-227 disclose vehicle position association with resources (or vice versa) as performed in a distributed manner by the eNB to the UEs – i.e., the eNB distributes the associations to the UEs).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Chervyakov in view of Wang et al. (CN 112054881 A, hereinafter Wang – cited as provided with the present Office Action).

Re Claim 1, Chervyakov discloses a method for performing a sidelink (SL) communication, the method comprising: 
determining a configuration, for a communication zone of a set of communication zones, the configuration being indicative of at least one a resource configuration or at least one signaling configuration (Fig. 9 and ¶ 257 disclose user equipment (UE) determining a set of geographically-based (geo-based) resources corresponding to a geographic area of the UE or a plurality of geographic areas as further described in embodiments described in disclosure associated with Figs. 1-8; and Fig. 7, ¶¶ 200 and 202-203 disclose the UE selecting resources from a set of resources associated with its geo-area, wherein sets of resources are orthogonal to each other in time and frequency on a Sidelink Control Information (SCI) level by restricting the sets for each geo-area, wherein each geo-area is defined by regularly-spaced roadside units (RSUs) that provide vehicles (UEs) with the geo-based resource information) for a communication of data (Fig. 9 and ¶ 259 disclose the UE transmitting V2X ProSe transmission over the transmit resources selected from the set of set resources determined based on the UE’s geographic area; and Fig. 7 and ¶¶ 196-197 describes the resource configuration as for PSCCH and PSSCH transmissions); 
generating information that indicates a transmitter (TX) location (¶ 211 describes using coarse-mapping geo-areas and fine-mapping geo-areas for resource allocation; Fig. 7 and ¶ 207 disclose the UE providing fine geo-knowledge of the vehicle carrying the UE) based on the configuration of the communication zone of the set of communication zones (¶ 211 describes the UE using coarse-mapping and fine-mapping to geo-areas to provide the information); and 
(Fig. 7 and ¶ 207 disclose the UE providing fine geo-knowledge of the vehicle carrying the UE).
Chervyakov may not explicitly disclose wherein the information is SL control information (SCI).
However, Wang discloses such information as SL control information (SCI) (Figs. 9, 10, 25, p. 12 ll. 13-24 and p. 21 l. 48 – p. 22 l. 4 disclose a first terminal receiving position information of a second terminal from SCI received from the second terminal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Wang to modify Chervyakov in order to communication UE position information via SCI. One would have been motivated to do this, because using SCI to transmit UE position information helps to ensure the timeliness of the position information; thus, ensuring accuracy for determining the position of the UE transmitting the SCI (Wang p. 5 ll. 19-29).

Re Claim 2, Chervyakov-Wang disclose the method of claim 1.
Chervyakov discloses wherein the communication zone is configured to a vehicle to everything (V2X) UE (Fig. 7 and ¶ 200-205 describe geo-based V2X resource allocation schemes), and wherein different zone configurations indicate different resource configurations including the at least one resource configuration or different signaling configurations including the at least one signaling configuration (Ibid. discloses the schemes as involving multiple sets of geo-based resources associated with different geo-areas).

Re Claim 8, Chervyakov-Wang disclose the method of claim 1.
Chervyakov discloses wherein the TX location is indicated with a configurable area granularity (¶¶ 183-185 describes adjusting a number of geo-areas within a target communication range – thus, each geo-area has a configurable area granularity).

Re Claim 16, Chervyakov discloses a method for location-based sidelink (SL) hybrid automatic repeat request (HARQ) transmission in a new radio (NR) communications system, the method comprising: 
determining one or more configurations for one or more communication zones for SL communications (Fig. 9 and ¶ 257 disclose user equipment (UE) determining a set of geographically-based (geo-based) resources corresponding to a geographic area of the UE or a plurality of geographic areas as further described in embodiments described in disclosure associated with Figs. 1-8; and Fig. 7, ¶¶ 200 and 202-203 disclose the UE selecting resources from a set of resources associated with its geo-area, wherein sets of resources are orthogonal to each other in time and frequency on a Sidelink Control Information (SCI) level by restricting the sets for each geo-area, wherein each geo-area is defined by regularly-spaced roadside units (RSUs) that provide vehicles (UEs) with the geo-based resource information; Fig. 9 and ¶ 259 disclose the UE transmitting V2X ProSe transmission over the transmit resources selected from the set of set resources determined based on the UE’s geographic area; and Fig. 7 and ¶¶ 196-197 describes the resource configuration as for PSCCH and PSSCH transmissions); 
determining a location of a user equipment (UE) (¶ 211 describes using coarse-mapping geo-areas and fine-mapping geo-areas for resource allocation; Fig. 7 and ¶ 207 disclose the UE providing fine geo-knowledge of the vehicle carrying the UE) based on the (¶ 211 describes the UE using coarse-mapping and fine-mapping to geo-areas to provide the information); 
generating information, the information comprising the location of the UE (Ibid.); and 
communicating the SCI to another device (Fig. 7 and ¶ 207 disclose the UE providing fine geo-knowledge of the vehicle carrying the UE).
Chervyakov may not explicitly disclose wherein the information is SL control information (SCI).
However, Wang discloses such information as SL control information (SCI) (Figs. 9, 10, 25, p. 12 ll. 13-24 and p. 21 l. 48 – p. 22 l. 4 disclose a first terminal receiving position information of a second terminal from SCI received from the second terminal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Wang to modify Chervyakov in order to communication UE position information via SCI. One would have been motivated to do this, because using SCI to transmit UE position information helps to ensure the timeliness of the position information; thus, ensuring accuracy for determining the position of the UE transmitting the SCI (Wang p. 5 ll. 19-29).


Claims 9-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chervyakov-Wang as applied to claims 1 and 16 above, and further in view of Baghel et al. (US Prov. App. No. 62/826,409, attached hereto and published with US Patent No. 11,206,641).

Re Claim 9, Chervyakov-Wang disclose the method of claim 1.
Chervyakov-Wang may not explicitly disclose: 
decoding, by a V2X receiver (RX) UE, the SCI indicating the TX location; 
determining a location of the V2X RX UE; and 
determining, based on the location and the TX location, a transmitter-receiver (TX-RX) distance.
However, in analogous art, Baghel discloses:
decoding, by a V2X receiver (RX) UE, the SCI indicating the TX location (Fig. 5 and ¶ 68 disclose receiving an SCI indicating a minimum communication range from a device); 
determining a location of the V2X RX UE (Fig. 5 and ¶ 71 disclose determining to measure a location with respect to the device when the minimum communication range parameter is determined to be of a location-based value type by comparing a location-based parameter of the receiver UE with the location-based value indicated by the minimum communication range parameter); and 
determining, based on the location and the TX location, a transmitter-receiver (TX-RX) distance (Fig. 5 and ¶ 71 disclose a feedback component of the receiver UE determining whether the UE is within a step size (e.g., a number of meters) of the transmitting UE based on the location information of the transmitting UE received in the SCI and a determined location of the receiving UE).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Baghel to modify Chervyakov-Wang in order to have a receiving UE to precisely determine its location based on location information received from a transmitting UE on sidelink. One would have been motivated to do this, because by having the Baghel p. 40 ¶ following text box).

Re Claim 10, Chervyakov-Wang-Baghel disclose the method of claim 9.
Chervyakov-Wang may not explicitly disclose wherein the TX-RX distance is a function of a distance between a geometry center of the communication zone and the V2X RX UE location.
However, in analogous art, Baghel discloses wherein the TX-RX distance is a function of a distance between a geometry center of the communication zone and the V2X RX UE location (Fig. 5 and ¶ 71 disclose where the location-based value received from the transmitting UE is a quantized step size configured in the SCI, the receiving UE provides feedback indicating whether the receiving UE is within the step size (e.g., a number of meters) of the transmitting UE based on the location information of the transmitting UE received in the SCI and a determined location of the receiving UE – the step size is effectively a radius; thus, the area in which a receiving UE is within the step size of the transmitting UE is a geometric area with the transmitting UE at its center).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Baghel to modify Chervyakov-Wang in order to have a receiving UE to precisely determine its location based on location information received from a transmitting UE on sidelink. One would have been motivated to do this, because by having the receiver UE determine its location based on received location information, the provided location Baghel p. 40 ¶ following text box).

Re Claim 18, Chervyakov-Wang disclose the method of claim 16.
Chervyakov-Wang may not explicitly disclose: 
receiving, by a first UE, the SCI that includes a location of a second UE, the second UE being the UE and being different than the first UE, wherein the one or more configurations for the one or more communication zones are associated with the first UE; 
decoding, by the first UE, the SCI based on a location of the first UE; and 
determining, by the first UE, a distance between the first UE and the second UE based on the location of the first UE and the location of the second UE.
However, in analogous art, Baghel discloses:
receiving, by a first UE, the SCI that includes a location of a second UE, the second UE being the UE and being different than the first UE, wherein the one or more configurations for the one or more communication zones are associated with the first UE (Fig. 5 and ¶ 68 disclose a device (UE) receiving SCI from another UE indicating a minimum range indicator (analogous to the sub-geo-area of Chervyakov) and location of the device that transmitted the SCI); 
decoding, by the first UE, the SCI based on a location of the first UE (Fig. 5 and ¶ 68 disclose receiving an SCI indicating a minimum communication range from the device); and 
determining, by the first UE, a distance between the first UE and the second UE based on the location of the first UE and the location of the second UE (Fig. 5 and ¶ 71 disclose a feedback component of the receiver UE determining whether the UE is within a step size (e.g., a number of meters) of the transmitting UE based on the location information of the transmitting UE received in the SCI and a determined location of the receiving UE).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Baghel to modify Chervyakov-Wang in order to have a receiving UE to precisely determine its location based on location information received from a transmitting UE on sidelink. One would have been motivated to do this, because by having the receiver UE determine its location based on received location information, the provided location information can be reduced to just a few least significant bits in order to save on resources for transmitting SCI (Baghel p. 40 ¶ following text box).

Re Claim 19, Chervyakov-Wang-Baghel disclose the method of claim 18.
Chervyakov discloses wherein the first UE includes vehicle-to-everything (V2X) receiver (RX) UE and the second UE includes a V2X transmitter (TX) UE (Fig. 1 and ¶¶ 36-38 disclose UEs as V2V UEs engaged in V2V communication (i.e., both UEs acting as transmitter and receiver)).

Re Claim 20, Chervyakov-Wang-Baghel disclose the method of claim 18.
Chervyakov may not explicitly disclose wherein determining, by the first UE, a distance between the first UE and the second UE comprises determining by the first UE, a minimum distance between the first UE and the second UE.
However, in analogous art, Wang discloses wherein determining, by the first UE, a distance between the first UE and the second UE comprises determining by the first UE, a (Figs. 26, 27 and p. 24 disclose determining a minimum distance between UEs).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Baghel to modify Chervyakov-Wang in order to use a minimum distance between UEs for determining the distance between the UEs. One would have been motivated to do this, because using a minimum distance between UEs for determining geographic position are known in the art (Baghel p. 24).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chervyakov as applied to claim 11 above, and further in view of Adachi et al. (US 10,917,890, hereinafter Adachi).

Re Claim 12, Chervyakov discloses the method of claim 11 further comprising:
determining a pool configuration based on one of the plurality of configurations that is associated with the first communication zone (Fig. 10 and ¶ 261 disclose the eNB mapping the plurality of sets of geo-based resources to the plurality of geographic areas; Fig. 7 and ¶ 199 disclose different geo-areas assigned with different resource pools).
Chervyakov may not explicitly disclose: 
determining the resource pool as a transmitter (TX) resource pool configuration or a receiver (RX) resource pool configuration.
However, in analogous art, Adachi discloses:
determining a transmitter (TX) resource pool configuration (Fig. 8 and 9:63 – 10:8 disclose one or more transmission resource pools, which are used for transmission of direct radio signals between devices, being associated with a particular (geographical) zone (area)) or a receiver (RX) resource pool configuration.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Adachi to modify Chervyakov in order to determine a transmitter (TX) resource pool configuration or a receiver (RX) resource pool configuration based on one of the plurality of configurations that is associated with the first communication zone. One would have been motivated to do this, because defining particular transmission resource pools helps prevent radio signal collision (Adachi 2:14-20 and 12:52-64).

Re Claim 13, Chervyakov discloses the method of claim 11, further comprising: 
assigning a first radio resource to a first one of the plurality of second communication zones (Fig. 10 and ¶ 262 disclose the eNB transmitting V2X resource allocation information corresponding the geo-based V2X resource allocation scheme as described in relation to Figs. 1-9; Fig. 7 and ¶ 211 disclose the geo-based V2X resource allocation scheme as including a coarse mapping of a plurality of set of time-frequency resources to a plurality of coarse-mapping geographical areas (the plurality of first communication zones) and a fine mapping of a set of time-frequency resources of a coarse-mapping area to a plurality of fine -mapping geographical areas within the coarse-mapping geographical area (the plurality of second communication zones)) and a second radio resource to a second one of the plurality of second communication zones (Ibid.) based on the resource pool configuration (Ibid.), the first radio resource being different than the second radio resource (¶ 212 discloses the geo-based V2X resource allocation scheme as further described in disclosure associated with Fig. 8; Fig. 8 and ¶ 216-218 disclose a fine-mapping resource pool as assigned to a coarse-mapping geographical area so as to support fine-mapping resource allocation based on fine geo-knowledge for collision avoidance, wherein the same fine-mapping resource pool as assigned to each coarse-mapping geographical area separated by at least a spatial isolation range – fine-mapping geographical areas are each allocated different resources, but repeated allocations are spaced far enough apart so as to avoid collision on the resource with the fine-mapping geographical areas between those sharing the same resource being allocated different resources – as further described in disclosure related to Fig. 1-7), 
wherein the first one of the plurality of second communication zones is adjacent the second one of the plurality of second communication zones (Fig. 3 and ¶ 153 disclose wherein adjacent geographic regions (e.g., fine-mapping geographical areas) are allocated different time-frequency resources – adjacent fine-mapping geographic areas are allocated different time-frequency resources such that fine-mapping geographic areas allocated the same time-frequency resources are spatially far enough apart for avoid signal collision on those resources).
Chervyakov may not explicitly disclose: 
determining the resource pool as a transmitter (TX) resource pool configuration or a receiver (RX) resource pool configuration.
However, in analogous art, Adachi discloses:
determining a transmitter (TX) resource pool configuration (Fig. 8 and 9:63 – 10:8 disclose one or more transmission resource pools, which are used for transmission of direct radio signals between devices, being associated with a particular (geographical) zone (area)) or a receiver (RX) resource pool configuration.
Adachi to modify Chervyakov in order to determine a transmitter (TX) resource pool configuration or a receiver (RX) resource pool configuration based on one of the plurality of configurations that is associated with the first communication zone. One would have been motivated to do this, because defining particular transmission resource pools helps prevent radio signal collision (Adachi 2:14-20 and 12:52-64).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chervyakov-Wang as applied to claim 16 above, and further in view of Burns et al. (US 10,740,326, hereinafter Burns).
Re Claim 17, Chervyakov-Wang disclose the method of claim 16.
Chervyakov discloses wherein generating the information comprises: 
configuring information indicative of the location of the UE (Fig. 9 and ¶¶ 258-259 disclose the UE selecting one or more transmit resources from the set of geo-based resources according to the geo-based resource allocation scheme and transmitting one or more V2X transmissions over the selected transmit resource(s) as described on disclosure associated with Figs. 1-8; ¶ 252 discloses the V2X/V2V message as indicating a location of the transmitting UE).
Chervyakov may not explicitly disclose wherein the information is SL control information (SCI).
However, Wang discloses such information as SL control information (SCI) (Figs. 9, 10, 25, p. 12 ll. 13-24 and p. 21 l. 48 – p. 22 l. 4 disclose a first terminal receiving position information of a second terminal from SCI received from the second terminal).
Wang to modify Chervyakov in order to communication UE position information via SCI. One would have been motivated to do this, because using SCI to transmit UE position information helps to ensure the timeliness of the position information; thus, ensuring accuracy for determining the position of the UE transmitting the SCI (Wang p. 5 ll. 19-29).
Chervyakov-Wang may not explicitly disclose wherein a radio resource parameter is configured to include the information indicative of the location of the UE.
However, in analogous art, Burns discloses:
configuring a radio resource parameter to include information indicative of the location of the UE (Figs. 5a-b and 17:57 – 18:9 disclose a network terminal (UE) including geographical location information as a (radio) resource parameter).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Burns to modify Chervyakov-Wang in order to including configure a radio resource parameter to include SCI indicating the location of the UE. One would have been motivated to do this, because geographical location information may be used to determine priority for use of radio resources (Burns 18:6-18:9).

Allowable Subject Matter
Claims 3are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art cited above was found to be the closest prior art to the claimed invention, particularly the reasonable combined reading of Chervyakov-Wang-Burns, as provided in Re Claim 17, above. However, none of the references cited above disclose configuring any information elements let alone configuring an RRC IE in a PSCCH IE.
Thus, at least dependent claim 3 would be allowed over the prior art of record if rewritten in independent form. Dependent claims 4-7 are likewise allowed for at least the same reasons, because they depend on claim 3. Therefore, claims 3-7 are objected to as allowable if rewritten in independent form.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468